Citation Nr: 0202208	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  94-39 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970, and from January 1991 to July 1991.  

This appeal arises out of a June 1993 rating action entered 
by the San Juan, Puerto Rico Department of Veterans Affairs 
(VA) regional office (RO).  The matter was perfected for 
appeal in August 1993.  In February 1996, a hearing at which 
the veteran testified was conducted by the undersigned member 
of the Board of Veterans' Appeals (Board) at the RO.  
Thereafter, the case was forwarded to the Board in 
Washington, D.C.,  and in June 1996, the matter was remanded 
to the RO for additional development.  In due course, the 
case was returned to the Board, and forwarded to the 
undersigned for his consideration. 


FINDINGS OF FACT

1.  All evidence necessary for this appeal has been obtained 
by the RO.  

2.  The skin disorders affecting the veteran's feet were 
present prior to his entrance into service.  

3.  The skin disorders affecting the veteran's feet did not 
undergo a permanent increase in severity during service.   


CONCLUSION OF LAW

A skin disorder of the feet was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001), 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board is satisfied that their requirements have been met 
in this case.  The record shows that through the statement of 
the case, and the supplemental statements of the case, the 
veteran was informed of the specific law and regulations 
governing entitlement to the benefits he seeks.  Further, he 
has been advised of the evidence considered in connection 
with his claim, and the RO appears to have undertaken the 
efforts necessary to obtain those records the veteran has 
identified as relevant to it.  Likewise, the veteran's 
service medical records have been associated with the claims 
file, together with reports of examinations conducted for VA 
purposes in connection with this appeal.  The veteran has not 
indicated that there are any further relevant documents that 
are available, and that have not been obtained.  Under these 
circumstances, it may be concluded that VA's obligation to 
provide appropriate notice to the veteran and to develop his 
claim has been satisfied.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service, or if it preexisted 
service, was aggravated by such service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A preexisting disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(b).  See Akins 
v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

Turning to the facts of this case, the Board notes as an 
initial matter, that the record is somewhat confusing given 
that it shows the veteran has been diagnosed to have more 
than one skin disability affecting his feet.  These various 
diagnoses have been dermatitis, athlete's foot, psoriasiform 
dermatitis, tinea pedis, dermatophytosis pedis, feet tinea, 
neurodermatitis, tinea unguium, contact dermatitis and lichen 
simplex chronicus.  This complication is further compounded 
by the fact that some of these diagnoses are synonymous.  For 
example, athlete's foot, tinea pedis, feet tinea and 
dermatophytosis pedis are the same condition.  (See Dorland's 
Illustrated Medical Dictionary, (27th ed. 1988) and VA 
examination report dated in October 1999.)  Similarly, lichen 
simplex chronicus, neurodermatitis, and psoriasiform 
dermatitis are also the same condition.  (See VA examination 
report dated in October 1999.)  Furthermore, although not 
explicitly stated in any record, it is apparent from the way 
in which dermatitis and contact dermatitis have been 
diagnosed that they also refer to either psoriasiform 
dermatitis, neurodermatitis, or lichen simplex chronicus.  

When the veteran was last examined for VA purposes in 1997, 
the diagnoses entered were tinea pedis, tinea unguium and 
lichen simplex chronicus.  Since these three diagnoses 
contemplate and include all the various skin disorders 
affecting the veteran's feet that have been diagnosed over 
the years, for purposes of clarity the Board will only use 
these diagnoses, as appropriate, when discussing the 
veteran's pertinent medical history.  

Chronologically, the record shows than during a pre-induction 
examination of the veteran conducted in June 1966, acute 
lichen simplex chronicus was noted in the left ankle area.  
In another pre-induction examination of the veteran conducted 
in September 1967, the veteran was noted to have both tinea 
pedis and lichen simplex chronicus at the left ankle.  When 
the veteran was examined at the time of his actual entrance 
into his first period of service in April 1968, the presence 
of left ankle lichen simplex chronicus was noted.  At the 
same time, a statement from a private physician dated in 
April 1968 was obtained.  This revealed that the veteran had 
been under treatment for the "past several years" for 
lichen simplex chronicus which had been refractive to 
therapy.  The condition itself was described as 
"characterized by acute episodes with fissuring and 
secondary infection-cellulitis-which interfered with normal 
activity requiring bed rest and antibiotics."  

Following his entrance into service, the record shows that 
the veteran was seen at a dermatology clinic between May and 
July 1968 for his lichen simplex chronicus, and what was 
described in June 1968 as "persistence of the ankle 
lesion."  By July 1968, however, the veteran's condition was 
described as resolving and "doing fairly well" and after 
that month, there were no further references to the veteran's 
lichen simplex chronicus.  Indeed, the only subsequently 
dated record showing any skin problem was in October 1968, 
when the veteran was treated for tinea pedis.  When the 
veteran was examined in connection with his discharge from 
service in February 1970, his skin and feet were normal upon 
clinical evaluation. 

Following the veteran's first period of service, there are no 
records of any skin disability affecting the veteran's feet 
until he was examined for VA purposes in February 1975.  
Following that examination he was diagnosed to have severe 
tinea pedis.  Thereafter, there is another extended period 
during which there is no medical evidence of any skin 
disability.  It was not until the veteran's second period of 
active service that there is any record of such skin 
problems.  This occurred in May 1991, when the evidence shows 
that the veteran was treated for tinea pedis.  Shortly after 
this period of service in October 1991, the record shows that 
the veteran was seen for complaints of both tinea pedis and 
lichen simplex chronicus.  When examined for VA purposes in 
April 1992, however, the veteran was only diagnosed to have 
tinea pedis, although outpatient treatment records dated in 
December 1992, again reflect assessments of both tinea pedis 
and lichen simplex chronicus.  

In March 1996, a statement from a private physician dated in 
February 1996 was obtained.  This revealed that the veteran 
had been a patient of this physician since August 1994, and 
was being treated for dermatitis and fungus in the "nails 
and in the area of his feet."  (By this, the physician is 
understood to mean lichen simplex chronicus and tinea pedis.)  
Similarly, when most recently examined for VA purposes in 
April 1997, the veteran was diagnosed to have severe tinea 
pedis, moderate tinea unguium, and lichen simplex chronicus 
of the hands and feet.  

Of the veteran's current three skin disabilities, it is clear 
that tinea unguium was first diagnosed in 1994, many years 
after the veteran's active military service.  In view of 
that, and because there is no competent evidence linking it 
to service, there is no basis upon which to establish service 
connection for it.  

It is equally clear that both tinea pedis and lichen simplex 
chronicus were first shown in records dated prior to the 
veteran's first period of service that began in 1968.  
Indeed, the examination conducted in connection with the 
veteran's entrance into service, specifically notes the 
presence of lichen simplex chronicus, which was confirmed by 
contemporaneous information obtained from a private 
physician.  Thus, with the presence of both tinea pedis and 
lichen simplex chronicus noted prior to the veteran's first 
period of service, the veteran is not entitled to the 
presumption provided by 38 C.F.R. § 3.304 because he was not 
in sound condition prior to his entrance into service.  
Accordingly, it is not possible to conclude that these skin 
disorders effecting the veteran's feet were incurred during 
service.  Therefore, in order for the veteran to prevail in 
this case, the evidence must show that one or both of these 
conditions were aggravated during his period of military 
service.  

With respect to lichen simplex chronicus, the evidence shows 
that it was noted at the time of the veteran's entrance into 
service in April 1968 and then treated through July 1968.  
Thereafter, it was not noted again in any record from the 
veteran's first period of service, and there is no competent 
objective evidence of manifestations or symptoms of lichen 
simplex chronicus during his second period of service in 
1991.  On this record, it cannot reasonably be concluded that 
the veteran's lichen simplex chronicus was aggravated by 
service.  Indeed, it appears that the condition was actually 
alleviated during the veteran's service.  The veteran's 
private physician reported in 1968 that the veteran had 
experienced years of this condition; that it was refractive 
to therapy; and that it resulted in the veteran requiring bed 
rest.  After only a few months of treatment in service, the 
record reflects no further complaints or diagnosis relating 
to this particular disorder, and there was no notation that 
it even existed at the time of the veteran's discharge from 
service in 1970.  There is certainly no evidence that the 
condition required any bed rest during service, and as 
already mentioned, it was not treated at all during the 
veteran's second period of service in 1991.  Under these 
circumstances, the Board concludes that lichen simplex 
chronicus which existed prior to service was not aggravated 
by service.  

Regarding tinea pedis, the Board has previously described 
that it was noted on an occasion in 1967 prior to service, it 
was noted on one occasion in October 1968 during service, and 
then no further mention was made of the condition until many 
years after this period of service.  As already stated, the 
veteran's feet and skin were considered normal when he was 
examined at his discharge from service in 1970, and there is 
no medical record of the condition until 5 years later when 
it was described as severe following an examination conducted 
for VA purposes 1975.  After this examination, the record is 
once again silent with respect to this condition until the 
veteran sought treatment for it during his second period of 
service in May 1991.  At that time, the records show that the 
veteran was treated for what was described as moderately 
severe tinea pedis, which was characterized as "getting 
better" in records dated at the end of that month.  

Following this period of service, the veteran was described 
as having a chronic fungus infection between his toes in 
October 1991, and when examined for VA purposes in April 
1992, the veteran's diagnosis was severe tinea pedis.  A 
similar assessment of a severe condition was made in VA 
outpatient treatment records dated December 10, 1992, but on 
December 29, 1992, it was noted that the condition had "much 
improved."  The condition, however, was again described as 
severe, when the veteran was last examined for VA purposes in 
1997.  

On this record, it is apparent that the manifestation of 
tinea pedis during the veteran's first period of service 
represented nothing more than a temporary exacerbation, or 
flare-up of the condition, consistent with the pattern of the 
condition at the time.  As already stated, the presence of 
the condition was noted in 1967, once again in service in 
1968, and then not again for another 5 years.  Obviously, no 
permanent increase in this disability occurred during this 
first period of service.  

With respect to the veteran's second period of service, it 
must be kept in mind that when the condition was noted in 
1975, (after the first period of service, but prior to the 
second), it was described as severe, and was manifested by a 
maculovesicular rash on the foot and between the toes, with a 
watery discharge.  This is obviously worse than the condition 
had previously been described, but as set forth above, given 
its manifestation so long after the veteran's first period of 
service, this bears little significance to the question of 
whether the condition was aggravated during the veteran's 
first period of service.  Since, however, these findings pre-
date the veteran's second period of service, they provide the 
benchmark against which to compare the condition when it 
manifested itself during the veteran's second period of 
service.  At that time, in May 1991, the condition was 
characterized as only moderately severe, although there was 
cracking between the toes with secondary fissures and tiny 
vesiculation.  This certainly appears to be no worse than 
what the condition was noted to be in 1975.  Furthermore, the 
VA physician who examined the veteran in 1992 and again in 
1997 indicated that this condition is characterized by 
intermittent periods of remission and exacerbation with the 
intervals being either short or long.  Thus, that the veteran 
happened to have an exacerbation during a period of service, 
consistent with the known pattern of the disease, (and a 
pattern demonstrated in the years subsequent to that period 
of service), in no way supports the conclusion that the 
condition was aggravated by this period of service.  Indeed, 
it simply confirms that the condition behaved in a manner 
consistent with its known course.  

In view of the evidence reflecting that the 1991 
manifestation of the veteran's tinea pedis was no worse than 
it was shown to be in records prior to this period of 
service, and that the condition's 1991 in-service treatment 
represented nothing more than a temporary flare-up consistent 
with the know pattern of the disability, which does not 
constitute an increase in severity raising the presumption of 
aggravation that must be rebutted, a basis upon which to 
establish service connection for tinea pedis as having been 
aggravated by service has not been presented in this case.  
Simply stated, the competent evidence of record fails to 
demonstrate that a permanent increase in severity of the pre-
existing tinea pedis occurred during the veteran's military 
service. 

Having concluded that the skin disorders of the veteran's 
feet existed prior to his military service and were not 
aggravated by service, the veteran's appeal must be denied.  

ORDER

Service connection for a skin disorder of the feet is denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

